Citation Nr: 0929799	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister, P. L. (caregiver)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 
1974; and from June 1975 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in March 2008.   

The Veteran presented testimony at a Board hearing in 
February 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The following decision of the Board includes a finding that a 
70 percent rating is warranted effective from November 12, 
2007.  As also noted, the VA examiner who conducted a 
November  2007, VA examination offered an opinion to the 
effect that the Veteran is unemployable due to his 
psychiatric disability.  Where a schedular rating meets the 
minimum criteria of section 4.16(a) and there is evidence of 
current service- connected unemployability in the claimant's 
claims file or under VA control, evaluation of that rating 
increase must also include an evaluation of a reasonably-
raised claim for a TDIU, and VA is required to adjudicate 
that claim.  Norris v. West, 12 Vet. App. 413, 418 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Accordingly, the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability is hereby referred to the RO for 
development and adjudication.  




FINDINGS OF FACT

1.  Prior to November 12, 2007 the Veteran's schizophrenia, 
paranoid type was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  Effective November 12, 2007, the Veteran's schizophrenia, 
paranoid type is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  However, it is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.




CONCLUSIONS OF LAW

1.  Prior to November 12, 2007, the criteria for entitlement 
to a disability evaluation in excess of 50 percent for the 
Veteran's service-connected schizophrenia, paranoid type had 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9203 (2008).

2.  Effective November 12, 2007, the criteria for entitlement 
to a disability rating of 70 percent, but no higher, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2006.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The RO re-issued VCAA notice by way of a May 2008 
correspondence.  The correspondence fully complied with 
Vazquez-Flores.   

Both the October 2006 and May 2008 notification letters 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in October 2006 and November 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected schizophrenia, paranoid 
type warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected schizophrenia, paranoid type, 
has been rated by the RO under the provisions of Diagnostic 
Code 9203.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran has been service connected (and rated at 50 
percent) since he was discharged from service in June 1976.  
His increased rating claim was received in August 2006.  He 
contends that his condition has deteriorated to the point 
where he needs to live in a residential care facility.  He 
also noted that his medications have increased.  

At his February 2009 Board hearing, the Veteran testified 
that since he was originally evaluated at 50 percent, he has 
gotten slightly more nervous; but that the medicine that he 
now takes has helped a little bit, and made him less nervous.  
He testified that he now finds it more difficult to maintain 
daily activities and take care of his daily needs.  A lot of 
the daily maintenance at his home is performed by support 
staff.  His sisters take care of paying his rent.  He 
testified that he was responsible for paying his rent through 
2005; but he ran into a problem managing his funds.  This 
prompted his family to put him in the assisted living 
facility.  The place he lives now is his second assisted care 
facility.  Apparently, the first facility thought he should 
go someplace else, due to some of his rituals.  The Veteran 
testified that he quit working in 2005, when some of his 
compulsions began to interfere with his employment and living 
situation.  The compulsions were his drinking and not paying 
the rent on time.  The Veteran also testified that sometimes 
he will end up in a place or doing something, but forgetting 
why he started doing it (or how he got where he is).  

The Veteran's sister testified that he would compulsively 
clean and spray deodorizer.  This was a problem because he 
was sharing a room with other people.  She also testified 
that the Veteran's short term memory has gotten worse.  He 
would often forget to close the shower or bathroom door.  

Ms. P.L. (caregiver at the Veteran's residential care 
facility) testified that the Veteran goes to the store 
constantly and buys cleaning chemicals and sprays.  She 
stated that he also wanders around sometimes and forget which 
direction he is heading.  When he gets in the bathroom he 
lets the water run constantly.  She has to remind him to turn 
the water off when he's in the bathtub.  He'll sit in the tub 
or stand in the shower for hours.  When he gets out, he won't 
have a robe on (despite numerous reminders).  He goes into 
the bathroom to wash his hands as many as eight times in 15 
minutes.  He'll even go into the bathroom when it is 
occupied.  If the other person is at the sink, he'll wash his 
hands in the tub.  She believes he would benefit from having 
a private room (instead of the semi-private room he's in 
now); but the Veteran can't afford it.  She testified that he 
is not a danger to himself or anyone else.  Sometimes the 
Veteran will get up in the middle of the night and start 
spraying the walls of the hallway.  

The Veteran underwent an October 2006 VA examination.  He 
stated that he exhibited symptoms of schizophrenia while in 
service, as secondary to smoking marijuana.  This led to 
hearing voices and seeing things.  He reported that 
medications include Olanzapine, Zoloft, and Alprazolam; and 
that alcohol abuse has recently become an issue for him.  He 
was hospitalized for four weeks in March 2005.  He stated 
that in February 2006, his landlady contacted his family and 
suggested that he move closer to them.  The Charleston VA 
arranged to have him live with Ms. P.L.  He now attends 
alcohol treatment five days per week.  He stated that he 
takes walks for exercise, reads (magazine and Bible), and 
goes to the store when necessary.  He reported that his 
sister sends him $50.00 per week.  He is not active with any 
social groups or with the church. He reported that he made 
some friends in his treatment group at the VA.  He does not 
drive (his landlady drives him or he uses hospital vans).  He 
cleaned for Goodwill for 19 years before quitting in March 
2006 due to heavy drinking.  

The Veteran reported that he performs all of his grooming 
without any reminders.  He is very conscious of cleanliness 
and used to wash his hands 15 times per day (now he washes 
them approximately seven times per day).  He has not used any 
illegal drugs since he used marijuana in the service.  He has 
never been married and he does not have any close friends.  
He complained of minimal symptoms because medication has 
helped regulate his mood and paranoid feelings.  He denied 
feeling depressed or anxious; his appetite was good; and his 
sleep was adequate. 

Upon examination, the Veteran was casually dressed and 
adequately groomed.  He was very polite and displayed very 
slow, deliberate speech.  Eye contact was fair; and he was 
oriented times four.  He denied present hallucinations and 
paranoid thoughts.  He denied suicidal and homicidal 
ideation.  His memory was intact.  His attention and 
concentration appeared appropriate.  He denied depression or 
anxiety symptoms.  His sleep was adequate with his current 
medications.  The examiner diagnosed the Veteran with 
paranoid schizophrenia and alcohol abuse with three years 
sobriety.  She assessed a Global Assessment of Functioning 
(GAF) score of 55.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2008).

The Veteran also underwent a Mental Status Examination (for 
the Social Security Administration) in November 2006.  He 
reported that he is able to take care of his personal needs 
and perform activities of daily living independently.  He 
demonstrated the ability to understand the spoken word and 
follow simple directions during the examination.  He was able 
to recognize and avoid physical danger.  He was unable to 
identify any reasons or problems which would interfere with 
his ability to perform work-related activities and to 
maintain employment.  However, he did state that he doesn't 
believe he can manage his finances independently.  He 
reported that he cannot effectively use a checking account 
and that he is inconsistent in paying his bills.  He admitted 
to excessive hand washing, and frequently thinking that 
things are dirty.  

The Veteran was administered the Folstein Mini-Mental Status 
Examination, where he scored a  25 out of 30, which was 
within normal limits and is not suggestive of cognitive 
impairment.  He had difficulty performing the serial 7s test 
and copying a Gestalt drawing correctly.  He was oriented to 
person, place, day, and time.  He was able to identify the 
correct month and year, but incorrectly identified the date.  
He was able to repeat correctly three words immediately after 
their presentation, and again after a five minute delay.  He 
was able to repeat correctly six digits in forward order and 
four digits in reverse order.  He performed the serial 7s 
task to seven operations with three mistakes.  He also made 
three mistakes in his attempt to spell the word "world" 
backwards.  He was able to identify the current President and 
past Presidents in reverse order back to the first President 
Bush.  His judgment as measured by the comprehension task 
from the WAIS-III was considered good.  His abstraction 
ability was considered good as measured by proverb 
interpretation.  The examiner determined that the Veteran was 
responding well to medication.  The Veteran did note symptoms 
of depressed mood, anxiety, or psychotic thought processes.  
The examiner assigned a GAF score of 70.  The Veteran did not 
appear to be experiencing any psychotic symptoms at the time 
of the examination.  The examiner noted that medical 
information suggested that the Veteran's schizophrenia was in 
remission; and that medication was helping with the Veteran 
obsessive compulsive disorder.  He was diagnosed with (1) 
history and past diagnosis of schizophrenia-paranoid type; 
(2) rule out schizoaffective disorder; (3) rule out 
obsessive-compulsive disorder; and (4) history and past 
diagnosis of alcohol abuse (in remission).  

The Veteran underwent another VA examination on November 12, 
2007.  The examiner noted that the Veteran is taking 
aripiprazole (30 mg. one half tab every day) for 
hallucinations and paranoia.  He also takes sertraline HC1 
(100 mg. tab each night) for mood and "excessive hand 
washing and cleaning."  He also takes a multivitamin, sodium 
chloride nasal spray, additional vitamins, and herbal 
supplements.  He appeared to be in good health.  The Veteran 
stated that he had been evaluated two weeks earlier by the VA 
and stated that they just gave him more medicine.  The 
examiner asked the Veteran if anyone had suggested that his 
condition was getting worse and he said that "It was someone 
else.  It was my sister."  The examiner asked why the 
Veteran's sister had been persuaded of worsening symptoms, 
and the Veteran stated, "She said I was not acting normal, 
like I usually do when I take the medicine, and I usually try 
to take it like they say."  When asked about present 
symptoms, the Veteran stated that "I used to have problems 
hearing voices.  I used to see someone, and then there was 
nobody there.  But the medicines that were good for me, they 
knocked this out.  My sister says that I'm now nervous with 
my hands, and that's something I didn't do before."  

The examiner found that the examination confirmed a diagnosis 
of schizophrenia, paranoid type.  Impairment in thought 
processing was progressing, although the Veteran's 
communications did not evidence the fact during the 
evaluation.  Delusions and hallucinations were controlled by 
medicine.  Inappropriate behavior was exemplified in 
excessive hand washing.  The Veteran denied homicidal and 
suicidal thoughts.  Personal hygiene appeared to be 
excellent.  The Veteran was oriented to person, place, time, 
and situation.  His memory seemed quite sound and normal.  
The examiner tested him with many dates, and the Veteran 
handled them well.  Obsessive and ritualistic behavior was 
evidenced in the hand washing.  The Veteran implied that he 
thought a change of environment (possibly increasing security 
and nervousness) precipitated the hand washing.  Panic 
attacks were not endorsed; depression was denied (although he 
stated that he does feel down in the dumps sometimes).  He 
endorsed anxiety.  When asked about impaired impulse control, 
he stated that "I don't recall doing anything impulsively."  
Sleep was described as good.  The Veteran denied using 
alcohol or illicit drugs.  When asked about activities of 
daily living, the Veteran stated that he walks up and down 
the road and goes to the library.  He was diagnosed with 
schizophrenia, paranoid type, chronic, moderately severe but 
evidencing some exacerbation of symptoms.  The severity of 
psychosocial stressor scale was deemed severe, and semi-
institutionalized.  He assigned a GAF score of 40 and stated 
that "If this individual is being considered for 
Individually Unemployability or Totally and Permanently 
Unemployability, this evaluator would concur."

Additional evidence includes a January 2009 correspondence 
from the Veteran's brother (V.M.B.).  He stated that he and 
the Veteran lived together from 1974 to 1977.  After 1977, 
the Veteran lived alone in an apartment; but V.M.B. soon 
became aware that the Veteran was incapable of keeping up an 
apartment by himself.  The Veteran was placed in a group home 
until the landlady complained that she could no longer put up 
with his behavior.  He also could not mange his financial 
affairs; and creditors constantly called him.  V.M.B. stated 
that the Veteran's sickness has gotten progressively worse.  

Prior to November 12, 2007
In order to warrant a rating in excess of 50 percent, the 
Veteran's disability must be manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

In the Veteran's October 2006 and November 2006, he was 
assessed with GAF scores of 55 and 70 respectively 
(indicating moderate to mild symptoms).  He did not display 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  Although he displayed some obsessive 
compulsive behavior in the form of excessive hand washing, he 
did not seem to have significant deficiencies in judgment, 
thinking or mood.  While he noted that he did not have any 
close friends, he did state (at his October 2006 examination) 
that he was making some friends at his treatment group at the 
VA.  He continued to live near his family and maintained 
family relations with them.  He denied suicidal and homicidal 
ideation; he clearly did not neglect personal hygiene; and 
there was no evidence of near-continuous panic or depression.  
At his October 2006 examination, the Veteran complained of 
minimal symptoms because medication has helped regulate his 
mood and paranoid feelings.  He denied feeling depressed or 
anxious; his appetite was good; and his sleep was adequate.  
He was very polite and displayed very slow, deliberate 
speech.  Eye contact was fair; and he was oriented times 
four.  He denied hallucinations and paranoid thoughts.  His 
memory was intact.  His attention and concentration appeared 
appropriate.  He denied depression or anxiety symptoms.  
Likewise, at his November 2006 examination, the Veteran 
reported that he was able to take care of his personal needs 
and perform activities of daily living independently; and he 
was unable to identify any reasons or problems which would 
interfere with his ability to perform work-related activities 
and to maintain employment.  The examiner noted that medical 
information suggested that the Veteran's schizophrenia was in 
remission; and that medication was helping with the Veteran 
obsessive compulsive disorder.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for schizophrenia, 
paranoid type prior to November 12, 2007 must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective November 12, 2007
The Board notes that the November 12, 2007 examination was in 
contrast with the examinations of 2006.  The Veteran's 
personal hygiene was still good, and his memory appeared to 
be within normal limits; however, the Veteran noted that he 
was taking medicine to control hallucinations and paranoia.  
Moreover, the examiner found that the Veteran's impairment in 
thought processing was progressing.  Inappropriate behavior 
was exemplified in excessive hand washing.  Unlike in his 
previous examinations, the Veteran endorsed anxiety.  He was 
diagnosed with schizophrenia, paranoid type, chronic, 
moderately severe but evidencing some exacerbation of 
symptoms.  The severity of psychosocial stressor scale was 
deemed severe, and semi-institutionalized.  The examiner 
assigned a GAF score of 40 (indicating some impairment in 
reality testing or communication or major impairment in 
several areas).  Moreover, the examiner concurred with the 
idea that the Veteran was totally and permanently 
unemployable.

As such, and in giving the benefit of doubt to the Veteran, 
the Board finds that a rating of 70 percent is warranted for 
the Veteran's schizophrenia, paranoid type, effective 
November 12, 2007 (the date of the examination).  

In order to warrant the next highest rating of 100 percent, 
the Veteran's disability would have to be manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

The Board finds that although the Veteran's excessive hand 
washing has been described as "inappropriate behavior" it 
does not appear to the Board to be "grossly" inappropriate.  
Moreover, the Veteran stated that he used to suffer from 
delusions and hallucinations; but that they are well 
controlled by medications (and therefore no longer 
persistent).  The Veteran has not endorsed any of the other 
enumerated symptoms.  Although the VA examiner suggested that 
the Veteran is unemployable, the overall evidence (while 
showing significant impairment) does not persuasively show 
that there is total social impairment due to the types of 
symptoms listed as examples for a 100 percent schedular 
rating in the rating criteria. As such, the preponderance of 
the evidence weighs against finding that a 100 rating is 
warranted.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 70 percent for schizophrenia, 
paranoid type must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board acknowledges a VA 
examiner has suggested that the Veteran's only service-
connected disability, schizophrenia, has resulted in 
unemployability.  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's symptoms squarely match the type and degree of the 
examples set forth under the criteria for the 50 percent 
rating prior to November 12, 2007, and for the 70 percent 
schedular rating from November 12, 2007.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 
(2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  

It should also be stressed that the criteria for a 100 
percent schedular rating for psychiatric disability calls for 
total occupational and social impairment due to the types of 
symptoms set forth for such a rating.  Although the Veteran's 
psychiatric disability may result in total occupational 
impairment due to the symptoms listed under the criteria for 
a 70 percent rating, there is still no showing of total 
occupational and social impairment due to the types of 
symptoms listed for a 100 percent rating.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than set forth above.


ORDER

A rating in excess of 50 percent for schizophrenia, paranoid 
type, prior to November 12, 2007, is not warranted.  To this 
extent, the appeal is denied. 

A rating of 70 percent, but no greater, is warranted for 
schizophrenia, paranoid type, effective from November 12, 
2007.  To this extent, the appeal is granted, subject to laws 
and regulations governing payment of VA monetary benefits.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


